Citation Nr: 0944770	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from June 1950 to March 
1954 and from April 1954 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied service connection for 
bilateral hearing loss and tinnitus.  The Veteran timely 
requested reconsideration, and in June 2007 the RO issued a 
rating decision that continued its previous denial of both 
claims.

In October 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing at the RO.  A 
transcript of that hearing is associated with the claims 
file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board finds that additional development action is 
necessary before the Board can consider the merits of the 
claims on appeal.

The file contains conflicting medical opinion regarding the 
etiology of the Veteran's claimed bilateral hearing loss 
(BHL).  In October 2006 a VA audiologist performed an 
audiological evaluation of the Veteran and stated an opinion, 
based on review of the claims file and current examination, 
that the diagnosed bilateral sensorineural hearing loss 
(SNHL) was not likely related to active service; the 
audiologist stated no opinion in regard to the diagnosed 
tinnitus.  Thereafter, Dr. DTH, a private otolaryngologist, 
stated an opinion in November 2006 that the Veteran's current 
high-frequency hearing loss was "almost certainly" due to 
noise exposure during active service, but there is no 
indication Dr. DTH had access to the Veteran's service 
treatment records so his rationale for such an opinion is 
unclear.  Finally, in June 2007 Ms. PS, a retired nurse, 
stated an opinion, based on review of excerpts from the 
Veteran's service treatment records, that hearing loss became 
manifest during active service.  Given these recent 
conflicting opinions, the Board finds remand is necessary to 
obtain a competent opinion by physician with appropriate 
expertise.    

The Veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

The Board specifically notes the Veteran had not been 
afforded notice compliant with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board notes the RO has sent the 
Veteran Dingess/Hartman notice in regard to other unrelated 
claims, but such notice does not satisfy the notice 
requirement in regard to the claims on appeal.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1332-1333 (Fed. Cir. 2006), 
holding that the VCAA requires "a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes."  
Accordingly, while the case is on remand the RO should issue 
the Veteran VCAA notice compliant with Dingess/Hartman and 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should sent to the Veteran and 
his representative a letter compliant 
with Dingess/Hartman advising him of the 
elements required to establish 
entitlement to service connection and of 
the respective duties of VA and the 
claimant in obtaining evidence, and 
thereafter should provide him an 
appropriate period in which to respond.  

2.  Then, the RO should schedule the 
Veteran for VA examination by an 
otolaryngologist or other physician with 
appropriate specialty to opine regarding 
the etiology of BHL and tinnitus.  

The claims file must be made available to 
the physician designated to examine the 
Veteran, and the examiner should indicate 
in the report the claims file was 
reviewed.  The examiner should 
particularly note review of service 
treatment records, including hearing 
conservation records and periodic hearing 
evaluations during service.  

The examination report should include a 
discussion of the Veteran's documented 
medical history regarding his claimed BHL 
and tinnitus, and should also address the 
Veteran's assertions regarding the onset 
and symptoms of those disorders.  The 
November 2006 and June 2007 medical 
opinions should be addressed.

The examiner should indicate whether it 
is at least as likely as not (i.e., at 
least 50 percent probable) that the 
Veteran has BHL and tinnitus that are 
etiologically related to his active 
service, versus aging or other 
intercurrent cause.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the Veteran's claims 
for service connection in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

After accomplishment of the actions noted hereinabove, if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The Board intimates no 
opinion as to the final disposition of any unresolved issue.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



